DETAILED ACTION
This is the initial Office action based on the application filed on November 25, 2020.
Claims 1-4, 6-10, and 12-19 are pending.
Claims 1, 6, 7, 13, 14, and 16-19 have been amended.
Claims 5, 11, and 20 have been canceled.
Claims 1-4, 6-10, and 12-19 are allowed and will be renumbered as 1-17 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,853,109 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Nolan R. Hubbard (Reg. No. 62,327) on October 12, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraph [0001] of the specification as follows:

[0001] This application is a continuation of and claims priority to and the benefit of U.S. Patent Application No. 16/224,264 (now U.S. Patent No. 10,853,109), filed on December 18, 2018, the entire content of which is hereby incorporated by reference.

AMENDMENTS TO THE CLAIMS
Please cancel Claims 5, 11, and 20 and amend Claims 1, 6, 7, 13, 14, and 16-19 as follows:

1. (Currently Amended) A method comprising:
creating a recorder object;
obtaining a first proxy for a first object related to a first service;
obtaining a second proxy for a second object related to a second service;
recording a sequence of invocations on for the first object and the second proxy for the second object;
the first proxy for the first object and the second proxy for the second object; [[and]]
prior to generating the bytecode, closing the recorder object; and
discarding the first proxy for the first object and the second proxy for the second object.

2. (Original) The method of claim 1, wherein the bytecode is generated prior to runtime.

3. (Original) The method of claim 1, wherein the bytecode is generated at build time.

4. (Original) The method of claim 1, wherein the bytecode is Java Virtual Machine bytecode.

5. (Canceled)

6. (Currently Amended) The method of claim 1, wherein an invocation of the sequence of invocations on the first proxy for the first object and the second proxy for the second object includes a method parameter.

7. (Currently Amended) A system comprising:
a memory;
a processor in communication with the memory;
a recorder, wherein the recorder is configured to:

generate bytecode from the recorded sequence of invocations on the plurality of proxies, wherein the recorder is configured to generate the bytecode when the recorder is closed; and
a plurality of virtual machines configured to execute the bytecode generated by the recorder to start runtime services of at least one application.

8. (Original) The system of claim 7, wherein the bytecode is generated prior to runtime.

9. (Original) The system of claim 7, wherein the bytecode is generated at build time.

10. (Original) The system of claim 7, wherein the bytecode is Java Virtual Machine bytecode.

11. (Canceled)

12. (Original) The system of claim 7, wherein the recorder is configured to generate the bytecode when the recorder stops recording.

13. (Currently Amended) The system of claim [[1]] 7, wherein an invocation of the recorded sequence of invocations on the plurality of proxies includes a method parameter.

7, wherein the plurality of virtual machines includes a first virtual machine and a second virtual machine, and wherein the bytecode is generated by the first virtual machine.

15. (Original) The system of claim 14, wherein the bytecode is executed by the second virtual machine.

16. (Currently Amended) A non-transitory machine-readable medium storing code, which when executed by a processor, is configured to:
create a recorder;
obtain a proxy for each respective real object related to a service;
record a sequence of each invocation on each real object associated with each respective proxy; and
generate, prior to runtime, an intermediate representation of an application that is configured to invoke the sequence of each invocation on each real object associated with each respective proxy, wherein the recorder is paused prior to generating the intermediate representation of the application.

17. (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the intermediate representation of the application is bytecode.

18. (Currently Amended) The non-transitory machine-readable medium of claim 17, wherein the bytecode is Java Virtual Machine bytecode.

19. (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein an invocation of the sequence of each invocation on each real object associated with each respective proxy includes a method parameter.

20. (Canceled)

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “generating bytecode that is configured to invoke the sequence of invocations on the first proxy for the first object and the second proxy for the second object; prior to generating the bytecode, closing the recorder object” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, “generate bytecode from the recorded sequence of invocations on the plurality of proxies, wherein the recorder is configured to generate the bytecode when the recorder is closed” as recited in independent Claim 7; and further fail to teach, in combination with the other claimed limitations, “generate, prior to runtime, an intermediate representation of an application that is configured to invoke the sequence of each invocation on each real object associated with each respective proxy, wherein the recorder is paused prior to generating the intermediate representation of the application” as recited in independent Claim 16.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191